DETAILED ACTION
Disposition of Claims
Claims 1, 11-21, 33, 35-37, 41-42, 49, 53, 55, and 57-58 were pending.  Claims 2-10, 22-48, 50-54, 56, and 58-63 have been cancelled.  New claim 64 is acknowledged and entered.  Amendments to claims 1, 11-21, 49, 55, and 57 are acknowledged and entered.  Claims 1, 11-21, 49, 55, 57, and 64 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0030432 A1, Published 01/30/2020.  Amendments to the specification presented on 11/25/2020 are acknowledged and entered.  
Note that the previous interpretation of “betacoronaviruses” is withdrawn.  However, said interpretation is moot with respect to the instant application, as it appears as though claims directed to betacoronavirus antigens have been cancelled.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 04/29/2020, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.



Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/25/2020 regarding the previous Office action dated 08/26/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure because of the use of implied phrases is withdrawn in light of the amendments to the specification.

Drawings
(Objection withdrawn.)  The objection to the drawings because of the reference to colored areas in the drawings is withdrawn in light of the amendments to the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The claims are interpreted to read upon the following:
Claim 1 is drawn to a composition, comprising a messenger ribonucleic acid (mRNA) comprising an open reading frame (ORF) encoding an antigen selected from Lassa virus antigens, Nipah virus antigens, and Hendra virus antigens, 
formulated in a cationic lipid nanoparticle comprising a cationic lipid of Formula (I):

    PNG
    media_image1.png
    105
    187
    media_image1.png
    Greyscale

or a salt or isomer thereof, wherein: R1 is selected from the group consisting of C5-3o alkyl, C5-20 alkenyl, -R*YR", -YR", and -R"M'R'; R2 and R3 are independently selected from the group consisting of H, C1-14 alkyl, C2-14 alkenyl, -R*YR", -YR", and -R*OR", or R2 and R3, together with the atom to which they are attached, form a heterocycle or carbocycle; R4 is selected from the group consisting of a C3-6 carbocycle, -(CH2}1Q, -(CH2}.CHQR, -CHQR, -CQ(R)2, and unsubstituted C1-6 alkyl, where Q is selected from a carbocycle, heterocycle, -OR, -O(CH2}1N(R)2, -C(O)OR, -OC(O)R, -CX3, -CX2H, -CXH2, -CN, -N(R)2, -C(O)N(R)2, -N(R)C(O)R, -N(R)S(O)2R, -N(R)C(O)N(R)2, -N(R)C(S)N(R)2, -N(R)R8,_ -O(CH2}1OR, -N(R)C(=NR9)N(R)2, -N(R)C(=CHR9)N(R)2, -OC(O)N(R)2, -N(R)C(O)OR, -N(OR)C(O)R, -N(OR)S(O)2R, -N(OR)C(O)OR, -N(OR)C(O)N(R)2, -N(OR)C(S)N(R)2,-C(R)N(R)2C(O)OR, and each n is independently selected from 1, 2, 3, 4, and 5; each R5 is independently selected from the group consisting of C1-3 alkyl, C2-3 alkenyl, and _H4 each R6 is independently selected from the group consisting of Cl-3 alkyl, C2-3 alkenyl, and _H M and M' are independently 
Further limitations on the composition of claim 1 are wherein the ORF encodes a Nipah virus antigen, a Hendra virus antigen, or a Nipah virus antigen and a Hendra virus antigen (claim 11) wherein the Nipah virus antigen and/or the Hendra virus antigen comprises an attachment glycoprotein (claim 12) wherein the glycoprotein is a type II membrane protein (claim 13); wherein the Nipah virus antigen and/or the Hendra virus antigen comprises a fusion (F) glycoprotein (claim 14) wherein the F glycoprotein comprises a trimeric class I fusogenic envelope glycoprotein containing two heptad repeat (HR) regions and a hydrophobic fusion peptide (claim 15); wherein the ORF encodes a Nipah virus antigen (claim 16); wherein the ORF encodes a Hendra virus antigen (claim 17); wherein the ORF encodes a Nipah virus amino acid sequence that has at least 90% (claim 18) or 100% (claim 19) identity to an amino acid sequence of any one of SEQ ID NO: 10-13; wherein the RNA comprising an ORF sequence has at least 90% identity (claim 20) or 100% identity (claim 21) to a nucleic acid sequence identified by SEQ ID NO: 16 or 17; wherein the lipid nanoparticle comprises 20-60% ionizable cationic lipid, 5-25% non-cationic lipid, 25-55% sterol, and 0.5-15% PEG-modified lipid (claim 49); wherein the mRNA is unmodified or comprises a modified nucleotide (claim 55); wherein at least 80% of the uracil in the ORF comprise 1-methyl-pseudouridine modification (claim 57); and wherein the cationic lipid of Formula (I) is Compound 1:

    PNG
    media_image2.png
    159
    531
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 11-21, 33, 35-37, 41-42, 49, 53, 55, and 57-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claims 1, 11-21, 33, 35-37, 41-42, 49, 53, 55, and 57-58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intramuscular injection of an immunogenic composition comprising mRNA encoding MERS-CoV spike protein, does not reasonably provide enablement for any vaccine composition comprising any mRNA encoding any antigen from LASV, NiV, HeV, or BCoV, is withdrawn in light of the amendments to the claims.  

	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claim. 
(Rejection withdrawn.)  The rejection of Claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claim. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 33, 35-37, 41-42, 49, 55, and 57-58 under 35 U.S.C. 102(a)(1) as being anticipated by Geall et. al. (US20140227346A1, Pub. 08/14/2014, Priority 07/06/2011, Hereafter “Geall”), is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claim(s) 1, 11-19, 33, 35-37, 41-42, 49, 53, 55, and 57-58 under 35 U.S.C. 102(a)(2) as being anticipated by Jasny et. al. (US20190351047A1, Priority 12/23/2016; hereafter “Jasny”) is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claims 1, 11-21, 49, 55, 57, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Jasny et. al. (US20190351047A1, Priority 12/23/2016; CITED ART OF RECORD; hereafter “Jasny”) in view of Ciaramella (US20180243225A1, Pub. 08/30/2018; Priority 01/25/2017; hereafter “Ciaramella”.)
The applied reference has a common assignee (ModernaTx Inc) and inventor (Ciaramella) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

The Prior Art
Jasny teaches artificial nucleic acids and polypeptides suitable for use in treatment or prophylaxis of an infection with Henipavirus, particularly Hendra virus and/or Nipah virus or a disorder related to such an infection (entire document; see abstract), wherein said nucleic acids may be mRNA which encode Nipah and/or Hendra Virus antigens (entire document; see Example 10).  Said compositions comprising the viral mRNA may be delivered via intramuscular injection (¶[0056]).  Further Jasny teaches sequences with 100% identity to SEQ ID NOs: 11 and 13 (SEQ ID NOs: 16 and 12 of Jasny, respectively) and 96.8% identity to SEQ ID NOs: 10 and 12 (SEQ ID NOs: 16 and 12 of Jasny, respectively; instant claims 18-19).  Jasny teaches the Henipavirus genome is about 18 kb in size, encoding for nine proteins, comprising RNA-directed RNA polymerase (L), fusion protein (F), non-structural protein (V), glycoprotein (G), nucleoprotein (N), matrix protein (M), phosphoprotein (P), protein C, and protein W (¶[0002]).  SEQ ID NO: 10 comprises a Nipah virus glycoprotein, SEQ ID NO: 11 is a NiV glycoprotein, SEQ ID NO: 12 comprises a NiV F protein, and SEQ ID NO:13 is a NiV F protein; therefore, Jasny teaches the limitations of instant claims 11-19 by teaching the NiV and HeV proteins and associated sequences.  
Jasny teaches the typical dose of nucleic acid is at least 1 ug, preferably from 1ug to 500 ug (¶[0709]).  Jasny teaches the mRNA may be delivered or complexed with liposomes, lipid nanoparticles, or lipoplexes, wherein said liposomes typically comprise a ionizable cationic lipid, a non-cationic lipid, a sterol/steroid, and PEG-modified lipid (reference claim 57; ¶[0587-0593]), and in at least one embodiment, the lipid nanoparticle consists essentially of (i) at least one cationic lipid; (ii) a neutral lipid; (iii) a sterol, e.g., cholesterol; and (iv) a PEG-lipid, e.g. PEG-DMG or PEG-cDMA, in a molar ratio of about instant claim 49).  Jasny teaches the mRNA may comprise modified nucleotides, such as 1-methyl-pseudouridine (¶[0281]: instant claims 55, 57).
While Jasny teaches the majority of the instant invention, Jasny fails to teach the cationic lipid of Formula I, namely that of Compound 1.  However, the prior art teaches Compound 1 for use in lipid nanoparticles for delivery of mRNA antigens from viruses, as evidenced by Ciaramella.  Ciaramella teaches mRNA vaccines for the delivery of antigens from viruses, such as Bunyaviridae, Paramyxoviridae, or Arenaviridae viruses (Lassa virus belongs to the family Arenaviridae, while Nipah and Hendra viruses belong to the family Paramyxoviridae) (¶[0002-0005]).  Ciaramella teaches the lipid nanoparticle may comprise a cationic lipid of formula (I), namely Compound 1 (reference claim 64; ¶[0255][0364]), which is identical to Compound 1 of instant claim 64 (¶[0368]; instant claim 1).  Ciaramella teaches the lipid nanoparticle comprises a molar ratio of about 20-60% cationic lipid, 0.5-15% PEG-modified lipid, 25-55% sterol, and 25% non-cationic lipid (¶[0044]; instant claim 49).  Ciaramella teaches the mRNA may have modified nucleobases, such as 1-methyl-pseudouridine, at one or all of the uridine residues (¶[0144-0146]; instant claims 55, 57).  
Given the teachings of Jasny, one of skill in the art would know how to generate cationic LNPs with antigens from Hendra or Nipah viruses.  Given the teachings of Ciaramella, one of skill in the art would have the teachings to utilize newly designed ionizable cationic lipids in the LNP formulations that could deliver mRNA encoding Bunyavirus or Paramyxovirus antigens.  Given the related teachings of Ciaramella and Jasny, one of skill in the art would find it obvious to arrive at the limitations of instant claim 1.  
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Jasny in order to utilize ionizable cationic lipids of Compound 1 in the nanoparticles for mRNA delivery.  One would have been motivated to do so, given the suggestion by Ciaramella that the ionizable cationic lipid would be useful in LNPs of similar compositions to those of Jasny for delivery of viral antigens similar to Jasny.  There would have been a reasonable expectation of success, given the knowledge that said lipid could be used to formulate LNPs in the ratios noted by Jasny, as taught by Ciaramella, and given that the sequences for the Hendra and Nipah antigens were known in the art, as prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,702,600 B1 in view of Rauch (US20190351048A1, Priority 12/23/2016; hereafter “Rauch”), is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The provisional rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 43-74, 79-90, and 93-127 of copending Application No. 16/897,734 in view of Rauch (supra), is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 29, 37-39, 41, and 43-44 of copending Application No. 16/036,318 in view of Geall (supra) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,709,779 B1 in view of Geall (supra), is withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The provisional rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 90/014,395 (Reexam of US App. 15/089,050, US Pat. No. 10,022,435) in view of Geall (supra) is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-24 of withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The provisional rejection of Claims 1, 33, 35-37, 41-42, 49, 53, 55, 57, and 58 on the ground of nonstatutory double patenting as being unpatentable over claims 136-158 of copending Application No. 16/880,829 in view of Rauch (supra), is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 1, 11-21, 49, 55, 57, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,692B2 in view of Jasny (supra).  While the instant claims and those claims of the ‘692 patent are not identical, they are not patentably distinct because both sets of claims are drawn towards compositions comprising an ionizable cationic lipid of Compound 1 of the instant claims.  Both the ‘692 claims and the instant claims provide for the lipid to be within lipid nanoparticles (LNPs) that further comprise about 50 mol % said ionizable lipid, about 10 mol % phospholipid, about 38.5 mol % structural lipid, and about 1.5 mol % PEG lipid, and wherein said LNPs deliver mRNA that is a therapeutic or prophylactic agent.  While the ‘692 claims fail to identify Lassa, Hendra, or Nipah virus antigens as being the therapeutic or prophylactic agents encoded by the mRNA, such a difference would be an obvious modification to the ‘692 claims in view of Jasny (teachings cited and detailed supra).  Therefore, it is the opinion of the Office that the ‘692 claims and the instant claims are obvious variants of one another.  

(New rejection – necessitated by amendment.)  Claims 1, 11-21, 49, 55, 57, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-24 of U.S. Patent No. 10,442,756B2 in view of Jasny (supra).  While the instant claims and those claims of the ‘756 patent are not identical, they are not patentably distinct because both sets of claims are drawn towards compositions comprising an ionizable cationic lipid of Compound 1 of the instant claims.  Both the ‘756 claims and the instant claims provide for the lipid to be within lipid nanoparticles (LNPs) that further comprise about 30 mol % to about 60 mol % said compound, about 0 mol % to about 30 mol % phospholipid, about 18.5 mol % to about 48.5 mol % structural lipid, and about 0 mol % to about 10 mol supra).  Therefore, it is the opinion of the Office that the ‘756 claims and the instant claims are obvious variants of one another.  

(New rejection – necessitated by amendment.)  Claims 1, 11-21, 49, 55, 57, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,266,485B2 in view of Jasny (supra).  While the instant claims and those claims of the ‘485 patent are not identical, they are not patentably distinct because both sets of claims are drawn towards compositions comprising an ionizable cationic lipid of Compound 1 of the instant claims.  Both the ‘485 claims and the instant claims provide for the lipid to be within lipid nanoparticles (LNPs) that further comprise about 30 mol % to about 60 mol % said compound, about 0 mol % to about 30 mol % phospholipid, about 18.5 mol % to about 48.5 mol % structural lipid, and about 0 mol % to about 10 mol % PEG lipid, and wherein said LNPs deliver mRNA that is a therapeutic or prophylactic agent.  While the ‘485 claims fail to identify Lassa, Hendra, or Nipah virus antigens as being the therapeutic or prophylactic agents encoded by the mRNA, such a difference would be an obvious modification to the ‘485 claims in view of Jasny (teachings cited and detailed supra).  Therefore, it is the opinion of the Office that the ‘485 claims and the instant claims are obvious variants of one another.  


Allowable Subject Matter
(New objection.)  Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NOs: 16-17 appear to be free of the prior art at the percent identities claimed.


Conclusion
No claims are allowed.  Claims 20-21 are objected to.
ModernaTx Inc apps which teach Compound 25 (not utilized in current rejections as would be redundant to those set forth supra):
US20190314292A1- priority 03/15/2017
US20170210697A1 – priority 09/17/2015
WO2017070624A1- priority 10/22/2015
US20200069599A1 – priority 06/14/2016
US20190382774A1 – priority 05/18/2016

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2017075531A1.  Appears to potentially teach the formula for how to arrive at Compound 1 of the instant invention, but it does not appear that Ansell et. al. actually generated the lipid of the instant invention, so it is not clear that said reference anticipates or renders obvious Compound 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648